Yahoo Mail - Trading application                                       https://mail.yahoo.com/d/search/keyword=Larkin&sortOrder=date_asc/...
                        Case 1:19-cv-08345-MKV-DCF Document 40-3 Filed 03/18/20 Page 1 of 2


            Trading application

            From: Rich Larkin (rich@hedgesolutions.com)

            To:     astargroup@yahoo.com; samantha@timetricsrisk.com

            Date: Monday, October 3, 2016, 9:40 PM EDT




            Hi Samantha: Please see attached. Please go to page 3 and fill out Section 5 for me so I can get this moving
            along. Also, let me know a good time to chat tomorrow. It’s going to be busy and you had mentioned availability on
            Wednesday so if that works better let’s do it then. I’m talking about times to go over the OBT data. Regarding the
            NAM stuff, I’m available tomorrow evening and Wednesday evening. Let me know what works on both topics above.



            Thanks!

            Rich




            Richard M. Larkin
            President

            Hedge Solutions, Inc.



            Office: 800-709-2949

            Cell: 603-315-3908



            rlarkin@hedgesolutions.com

            www.hedgesolutions.com




            IMPORTANT NOTICE:

            The information provided in this email is general market commentary provided solely for educational and
            informational purposes. The information was obtained from sources believed to be reliable, but we do not guarantee
            its accuracy. No statement within the update should be construed as a recommendation, solicitation or offer to buy
            or sell any futures or options on futures or to otherwise provide investment advice. Any use of the information
            provided in this update is at your own risk.




1 of 2                                                                                                                   3/13/2020, 2:36 PM
Yahoo Mail - Trading application                                https://mail.yahoo.com/d/search/keyword=Larkin&sortOrder=date_asc/...
                       Case 1:19-cv-08345-MKV-DCF Document 40-3 Filed 03/18/20 Page 2 of 2

                    CLIENT_APPLICATION_FORM_CORPORATE (2).pdf
                    181.3kB




2 of 2                                                                                                            3/13/2020, 2:36 PM
